Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
             Claims 1-8 are under consideration in this application.               
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the dopamine transporter imaging agent recited in figure 2, does not reasonably provide enablement for any and all dopamine imaging agents.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
No enablement can be found for using any and all unknown dopamine transporter imaging agents in the claimed purification process.
            One should be able, from a reading of the claims, determine what that claim does or does not encompass.

The specification lacks direction or guidance for placing all of the alleged products in the possession of the public without inviting more than routine experimentation. Applicants are referred to In re Fouche, 169 USPQ 429 CCPA 1971, MPEP 716.02(b).  
            There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention
        The nature of the invention is the purification of the claimed compound using any and all unknown dopamine transporter imaging agents to perform column chromatography and get a product.
State of the Prior Art

          Predicting the formation of the claimed compounds is complex and difficult.  Chemistry in general is an unpredictable area of inquiry and as stated in the preface to a recent treatise:
“Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and Side Reactions in Organic Synthesis, 2005, Wiley: VCH, Weinheim pg. IX of Preface pg. 1-15. (E)
The specification is drawn to overabundance of starting materials that contain functionalities that are incompatible with the reaction conditions.  The specification recites a very general reaction schemes but fails to provide citations for the procuring starting materials for the for the process as required in the reaction schemes.   According to the U.S. Court of Customs and Patent Appeals in In re 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Argoudelis
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, De Boer, Eble, and Herr 168 USPQ 99  at 101, "[o]rdinarily no problem in this regard arises since the method of preparing almost all starting materials can be set forth in writing if the materials are not already known and available to the workers in the art, and when this is done the specification is enabling to the public".  In re 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Argoudelis
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, De Boer, Eble, and Herr 168 USPQ 99 at 104, "it is essential that there be no question that, at the time an application for patent is filed, (emphasis in original) the invention claimed therein is fully capable of being reduced to practice (i.e., that no technological problems, the resolution of which would require more than ordinary skill and reasonable time, remain in order to obtain an operative, useful embodiment)."   As taught by  Dorwald F. A. (Side Reactions in Organic Synthesis, 2005, Wiley: VCH, Weinheim pg. IX of Preface pg. 1-15), organic chemical reactions are capricious in spite of the high skill in the art.   For these reasons, one skilled in the art would be faced with undue amount of research.  The claims are not commensurate in scope with the breadth of enablement in as much as the working examples in the application is limited to one purification step to the wide breadth of the claims of the imaging agents, the unpredictability of the art, the high quantity of experimentation needed to make and use the compound of the instant claims.
The amount of direction or guidance and the presence or absence of working examples

 The breadth of the claims   
             The breadth of the claims is drawn to the purification the compound in the presence of and all unknown dopamine transporter imaging agents.
The quantity of experimentation needed
              The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to the process of preparing the entire scope of the claims.
	Dorwald has numerous references to reactions that are inoperative based on substituent effects.  In particular in the instant case the claims are directed to groups that will result in undesired processes that do not lead to the product.  When a substituent is alkyl and ortho to a halogen, a variety of cylcometallation processes occur and “give rise to unexpected products or, if the palladacycles are too stable, the catalyst will be consumed and no further reaction will occur.” (Dorwald ibid. pgs. 298-299).  In addition certain ortho groups will chelate the metal and prevent reaction: “Accordingly, aryl halides with strongly chelating ortho-substituents will undergo transition metal-catalyzed C-C bond formation only sluggishly or not at all.” (Dorwald ibid. 300-301).   It is also a well known limitation of Pd catalyzed reactions that sterically bulky substituents hinder or completely inhibit the reaction.  
            In terms of the 8 Wands factors, undue experimentation would be required to make or use the invention based on the content of the disclosure due to the breadth of the claims, the level of 
               Genentech Inc v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and [p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Claims 1, 2 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The terms “includes” and “include” are open-ended and allows for the inclusion of other impurities, steps, etc., not contemplated by applicants.
        The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

              The expressions "precursors of dopamine transporter imaging agents” and “impurities" in the claims are indefinite to their meaning and extends the scope of the claims beyond which have been exemplified in the examples recited in the specification.  
            The claims measure the invention. United Carbon Co. v, Binney & Smith., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).
          The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.
          The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant.  We have consistently held that no applicant should have limitations of the specification read into a claim where no express statement of the limitation is included in the claim”: In re Priest, 199 USPQ 11, at 15.
Allowable Subject Matter
             The prior art does not disclose or make obvious the claimed purification step.  The closest prior art reference of Lu et al. (US 2017/0115259) discloses a high performance liquid chromatography method for analyzing a precursor of an imaging agent.  Note claim 1 therein.

Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 










/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
April 7, 2021